                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           No. 5:17-CR-111-5H
                            No. 5:20-CV-10-H

TYCOREY JAMAL TABORN,                 )
     Petitioner,                      )
                                      )                   ORDER
        v.
                                      )
UNITED STATES OF AMERICA,             )
     Respondent.                      )



     This matter is before the court on petitioner’s pro se motion

to vacate pursuant to 28 U.S.C. § 2255, [DE #441].           The government

filed    a   motion   to   dismiss,   [DE   #446],   to   which   petitioner

responded, [DE #468].       Petitioner additionally filed a motion to

appoint counsel, [DE #459]; a motion to hold in abeyance, [DE

#460], and a motion to withdraw, [DE #461].

     Petitioner filed three letters requesting the court to hold

the government’s motion to dismiss in abeyance as petitioner had

difficulty    obtaining    documents.       [DE   #453,   #454,   and   #457].

Petitioner has since filed various motions as well as a response

to the government’s motion to dismiss.            This matter is ripe for

adjudication.

                                 BACKGROUND

     On December 4, 2017, petitioner pled guilty pursuant to a

written memorandum of plea agreement, to carjacking and aiding and




         Case 5:17-cr-00111-H Document 469 Filed 07/07/20 Page 1 of 7
abetting, in violation of 18 U.S.C. §§ 2119 and 2 (Count Eight);

and brandishing a firearm in furtherance of a crime of violence,

and     aiding      and    abetting,         in   violation   of        18    U.S.C.

§§ 924(c)(1)(A)(ii) and 2 (Count Nine).              On February 12, 2019, the

court sentenced petitioner to a total term of imprisonment of 180

months.       Petitioner filed a notice of appeal, and his later motion

to voluntarily dismiss the appeal was granted by the Fourth Circuit

Court of Appeals.         [DE #425].

        On January 10, 2020, petitioner timely filed the instant

motion pursuant to 28 U.S.C. § 2255, [DE #441], in light of United

States v. Davis, 139 S. Ct. 2319 (2019), arguing his § 924(c)

conviction      should    be   vacated   because     the   residual      clause   of

§ 924(c) is unconstitutionally vague; that aiding and abetting

carjacking does not constitute a crime of violence even under the

force clause; and his counsel rendered ineffective assistance.

[DE #441 at 4 and DE #468].

                               COURT’S DISCUSSION

  I.      Motion to Vacate

        Petitioner first contends his carjacking offense is not a

crime    of    violence    because     the    residual   clause    of    18   U.S.C.

§ 924(c)(3)(B) has been invalidated.              Indeed, the Supreme Court’s

ruling in Davis invalidated the residual clause of 18 U.S.C. §

924(c)(3)(B).       Davis, 139 S. Ct. at 2323-24.          However, carjacking

is a crime of violence under the “force clause” of 18 U.S.C. §

                                         2

          Case 5:17-cr-00111-H Document 469 Filed 07/07/20 Page 2 of 7
924(c)(3)(A).   United States v. Evans, 848 F.3d 242, 244 (2017)

(“[T]he carjacking statute, [18 U.S.C. § 2119] qualifies as a crime

of violence under Section 924(c), because the carjacking statute

‘has as an element the use, attempted use, or threated use of

physical force against the person or property of another.’”)

(quoting 18 U.S.C. § 924(c)(3)(A)).          Therefore, under existing

Fourth Circuit precedent, carjacking is a crime of violence and

petitioner’s argument is without merit.

     Petitioner, in his response, additionally contends that even

under the force clause, his conviction is not a crime of violence

as he was convicted of aiding and abetting carjacking pursuant to

18 U.S.C. §§ 2119 and 2.    He argues that aiding and abetting “does

not possess the elements of 18 U.S.C. § 924(c)(3)(A)” and that

“aiding and abetting can be accomplished in ways that do not

require the use, attempted use, or threatened use of physical force

against a person o[r] property.”        [DE #468 at 4, 5].

     While the Fourth Circuit has not ruled on this precise issue,

all the circuits to have considered this question have found that

aiding and abetting a crime of violence is still a crime of

violence.   See United States v. Brayboy, 789 F. App’x 384, 385

(4th Cir. Jan. 9, 2020) (collecting cases)(affirming district

court where defendant was convicted under § 924(c) for discharging

a firearm in furtherance of the crime of aiding and abetting Hobbs



                                    3

       Case 5:17-cr-00111-H Document 469 Filed 07/07/20 Page 3 of 7
Act robbery but noting that defendant did not preserve the issue

for appeal and therefore defendant had to show plain error).

     Petitioner’s contention that aiding and abetting does not

satisfy the elements of the force clause and can be accomplished

in ways that do not require the use, attempted use, or threatened

use of physical force against a person or property is analogous to

the argument made by the defendant in a recent Fourth Circuit

decision. See United States v. Dinkins, 928 F.3d 349, 359 (4th

Cir. 2019) (rejecting defendant’s argument that accessory before

the fact of armed robbery could not satisfy the force clause of

the ACCA because the force clause requires proof that the defendant

himself used force, and noting “[t]o hold otherwise would suggest

that one who was present aiding and abetting the commission of a

crime requiring the use of force, but who did not himself exert

any force, could not have committed a predicate offense under the

ACCA.”).   The Fourth Circuit held accessory before the fact of

armed robbery is a violent felony because “a completed act of armed

robbery is an element of the offense of being an accessory before

the fact of armed robbery under North Carolina law.”         Dinkins, 928

F.3d at 359.

     Similarly, petitioner was convicted of aiding and abetting

carjacking in violation of 18 U.S.C. §§ 2119(a) and 2.                As

discussed supra, carjacking is a crime of violence.         Commission of

carjacking by another that was aided and abetted by the defendant

                                    4

       Case 5:17-cr-00111-H Document 469 Filed 07/07/20 Page 4 of 7
is an element of aiding and abetting carjacking. See United States

v. Moye, 454 F.3d 390, 399-402 (4th Cir. 2006) (affirming the

district court’s aiding and abetting instruction, noting “the

court instructed the jury concerning the four aiding and abetting

elements the government was required to prove beyond a reasonable

doubt, one of those being that ‘the crime charged was in fact

committed by someone other than the defendant.’”).                 A principal

and an aider and abettor are held equally accountable under the

law.    18 U.S.C. § 2(a) (“Whoever commits an offense against the

United States or aids, abets, counsels, commands, induces or

procures its commission, is punishable as a principal.”).                 As the

Fourth Circuit reasoned in Dinkins, because the completed act of

carjacking, a crime of violence, is an element of aiding and

abetting     carjacking,    it    follows      that    aiding    and    abetting

carjacking is a crime of violence.

       The court finds defendant’s argument that aiding and abetting

carjacking is not a crime of violence is without merit.

       Finally, Petitioner contends counsel rendered ineffective

assistance.     [DE #468 at 4].     To prove ineffective assistance of

counsel,     petitioner    must   satisfy      the     dual   requirements    of

Strickland    v.   Washington,    466   U.S.    668,    687   (1984).     First,

petitioner must show that counsel’s performance was deficient in

that it fell below the standard of reasonably effective assistance.

Id. at 687-91.       Second, petitioner “must show that there is a

                                        5

         Case 5:17-cr-00111-H Document 469 Filed 07/07/20 Page 5 of 7
reasonable    probability     that,   but    for   counsel’s    unprofessional

errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine

confidence in the outcome.”        Id. at 694.

     “Vague    and   conclusory    allegations      contained    in    a   § 2255

petition may be disposed of without further investigation by the

District Court.”     United States v. Dyess, 730 F.3d 354, 359 (4th

Cir. 2013) (quoting United States v. Thomas, 221 F.3d 430, 437 (3d

Cir. 2000) (additional citations omitted)).              As to ineffective

assistance of counsel, petitioner has not alleged any facts to

support either that counsel’s performance fell below the standard

of reasonably effective assistance or that counsel’s performance

prejudiced petitioner. Strickland, 466 U.S. at 687-94. Therefore,

this argument is without merit.

  II.   Additional Motions

     For lack of good cause shown, petitioner’s motion to appoint

counsel, [DE #459], and motion to hold in abeyance due to COVID-

19, [DE #460], are DENIED.         Petitioner’s motion to withdraw his

§ 2255, [DE #461], is considered MOOT as he has filed a response

to the government’s motion to dismiss subsequent to his motion to

withdraw.

                                  CONCLUSION

     For    the   foregoing    reasons,      the   government’s       motion   to

dismiss, [DE #446], is GRANTED.             Petitioner’s motion to vacate,

                                       6

        Case 5:17-cr-00111-H Document 469 Filed 07/07/20 Page 6 of 7
[DE #441], is DISMISSED.     Petitioner’s motion to appoint counsel,

[DE #459] and motion to hold in abeyance, [DE #460], are DENIED.

Petitioner’s motion to withdraw his motion to vacate, [DE #461],

is TERMINATED AS MOOT.    The clerk is directed to close this case.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."            28

U.S.C. § 2253(c)(2).      A petitioner satisfies this standard by

demonstrating   that    reasonable       jurists   would   find   that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).      A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 6th day of July 2020.



                            ___________________________________
                            Malcolm J. Howard
                            Senior United States District Judge
At Greenville, NC
#35




                                     7

       Case 5:17-cr-00111-H Document 469 Filed 07/07/20 Page 7 of 7
